Case 9:18-cv-81004-RKA Document 68-29 Entered on FLSD Docket 07/05/2019 Page 1 of 4




                      EXHIBIT Y
Case 9:18-cv-81004-RKA Document 68-29 Entered on FLSD Docket 07/05/2019 Page 2 of 4



                                                                    Page 1

   1                  UNITED STATES DISTRICT COURT
   2                  SOUTHERN DISTRICT OF FLORIDA
   3      _____________________________
          MELANIE DAVIS,                )Civil Case
   4                                    )No.: 18-cv-81004-RLR
                            Plaintiffs,)
   5                                    )
          v.                            )
   6                                    )
          POST UNIVERSITY, INC.,        )
   7                                    )
                            Defendants.)
   8                                    )
          _____________________________)
   9
  10
  11                   DEPOSITION OF CONSTANCE REILLY
  12
  13
  14
  15      DATE:              February 8, 2019
  16      TIME:              9:00 a.m.
  17      HELD AT:           Wyndham Southbury
                             Southbury, Connecticut
  18
  19
               By:           Sarah J. Miner, RPR, LSR #238
  20
  21
  22
  23
  24
  25

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
Case 9:18-cv-81004-RKA Document 68-29 Entered on FLSD Docket 07/05/2019 Page 3 of 4



                                                                      Page 53

   1      list."      Correct?
   2             A. Correct.
   3             Q. And you just testified that you understand it
   4      was to mean "do not call."          Correct?
   5             A. Correct.
   6             Q. So where is that understanding coming from
   7      that it is to mean "do not call"?
   8             A. Getting new CRM.
   9             Q. So I am talking still --
  10             A. No, I understand --
  11             Q. Oh, I --
  12             A. -- but because we got the new system, I
  13      learned a little bit more about what "remove from
  14      list" means.
  15             Q. Prior to getting the new CRM, though, you did
  16      not understand "remove from list" to only be "do not
  17      call."      Is that correct?
  18             A. Yes, that is correct.
  19             Q. But you don't have insight into whether other
  20      admissions counselors used "remove from list" the same
  21      way as you prior to the new CRM?
  22             A. Correct, yeah.
  23             Q. Going back to the document.              You made notes
  24      to "What is a rejected lead"?            You said, "It is a no."
  25      Am I reading that correctly?

                                  Veritext Legal Solutions
       800-227-8440                                                     973-410-4040
Case 9:18-cv-81004-RKA Document 68-29 Entered on FLSD Docket 07/05/2019 Page 4 of 4



                                                                    Page 54

   1             A. Yes.
   2             Q. Is that your way of summarizing what a
   3      "rejected lead" is?
   4             A. Yeah.
   5             Q. And to the right of "what is a rejected
   6      lead," there seems to be a list.              "Never answered."
   7             A. Yes.
   8             Q. And then coming off of that, you have "call
   9      10 times first"?
  10             A. Yes.
  11             Q. Can you elaborate on those two notes if you
  12      recall what those mean?
  13             A. You reject a lead if they never answered or
  14      responded, which I believe represents text message,
  15      after 10 attempts at outreaching.
  16             Q. The next, after the comma is "wrong number."
  17             A. Correct.
  18             Q. And coming off that is a note "don't call
  19      again"?
  20             A. Correct.
  21             Q. My question about that is, is that note --
  22      does that note mean don't call someone who says wrong
  23      number again?
  24             A. Yes.
  25             Q. Okay.   Did that take precedent over the

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
